


110 HR 5667 IH: To provide for the liquidation or reliquidation of

U.S. House of Representatives
2008-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 5667
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2008
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the liquidation or reliquidation of
		  certain entries of newspaper printing presses and components
		  thereof.
	
	
		1.Large newspaper printing
			 presses and components thereofNotwithstanding any other provision of law,
			 U.S. Customs and Border Protection shall, not later than 90 days after the date
			 of the enactment of this Act, liquidate or reliquidate entries from Tokyo Kikai
			 Seisakusho, Ltd. of large newspaper printing presses and components thereof,
			 whether assembled or unassembled, during the period September 1, 1997, through
			 August 31, 1998, at the antidumping duty rate of 59.67 percent, in accordance
			 with the final results of the changed circumstances review conducted by the
			 International Trade Administration of the Department of Commerce for such
			 entries (Case No. A–588–837; 71 Fed. Reg. 11590; March 8, 2006), plus any
			 applicable interest that is due.
		
